Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated September 24, 2021, claims 1-18 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed September 24, 2021 have been considered.


Claim Objections

 	Claims 3, 5-9, 12, and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 ,4, 10, 11, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11158380 [‘380]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.

Present Application
Patent ‘380
1. A memory device, comprising: a memory string comprising a top select gate, word lines, a bottom select gate, and a P-well; and a control circuit coupled to the memory string and configured to, in an erasing operation: apply an erasing voltage to the P-well; apply a verifying voltage to a selected word line of the word lines after applying the erasing voltage to the P-well; and apply a first turn-on voltage to the bottom select gate, starting after applying the erasing voltage to the P-well and before applying the verifying voltage to the selected word line.
1. A memory device, comprising: a plurality of memory blocks, wherein a selected memory block of the plurality of memory blocks comprises a top select gate, a bottom select gate, a plurality of word lines, a common-source line, and a P-well; and a control circuit, configured to perform an erasing and verification method, wherein the erasing and verification method comprises: erasing the selected memory block during an erasing stage; and maintaining the bottom select gate to be turned on during a maintaining period before the top select gate is turned on during a verification stage; wherein the P-well is provided with an erasing voltage and the top select gate is floated during the erasing stage, and the bottom select gate is floated during the erasing stage except the maintaining period.
2. The memory device of claim 1, wherein the control circuit is further configured to: apply a second turn-on voltage to the top select gate after applying the verifying voltage to the selected word line; and apply the first turn-on voltage to the bottom select gate, maintaining at least until applying the second turn-on voltage to the top select gate.
See claim 1.  “…maintaining the bottom select gate to be turned on…the top select gate is turned on during a verification stage…”
4. The memory device of claim 1, wherein the bottom select gate is turned on by the first turn-on voltage.
See claim 1.  “…the bottom select gate to be turned on during a maintaining period…”
10. A method for operating a memory device comprising a memory string, the memory string comprising a top select gate, word lines, a bottom select gate, and a P-well, the method comprising: applying an erasing voltage to the P-well; applying a verifying voltage to a selected word line of the word lines after applying the erasing voltage to the P-well; and applying a first turn-on voltage to the bottom select gate, starting after applying the erasing voltage to the P-well and before applying the verifying voltage to the selected word line.
9. An erasing and verification method for a memory device, wherein a selected memory block of the plurality of memory blocks of the memory device comprises a top select gate, a bottom select gate, a plurality of word lines, a common-source line, and a P-well, the erasing and verification method comprising: erasing the selected memory block during an erasing stage; maintaining the bottom select gate to be turned on during a maintaining period before the top select gate is turned on during a verification stage; providing the P-well with an erasing voltage and floating the top select gate during the erasing stage; and floating the bottom select gate during the erasing stage except the maintaining period.
11. The method of claim 10, further comprising: applying a second turn-on voltage to the top select gate after applying the verifying voltage to the selected word line; and applying the first turn-on voltage to the bottom select gate, maintaining at least until applying the second turn-on voltage to the top select gate.
See claim 9.  “…maintaining the bottom select gate to be turned on…the top select gate is turned on during a verification stage…”
13. The method of claim 10, wherein the bottom select gate is turned on by the first turn-on voltage.
See claim 9.  “…the bottom select gate to be turned on during a maintaining period…”


As can be seen from the above table, claim 1 of the present application differ from claim 1 of patent ‘380, in that patent ‘380 recites “… plurality of block of memory…a control circuit configured to perform an erasing and verification…”; while, the application recites “…a memory string…a control circuit…configured to apply an erasing voltage…apply a verifying voltage…”  Additionally, the application recites specifically when the turn-on voltage is applied to the bottom select gate; whereas, the patent only states in general that the bottom select gate has a turn-on voltage.  However, both recitations are directed towards a memory device, and that, it is noted that blocks of memory can have memory string, for example a block of flash memory includes nand strings.  Additionally, the recitations of the control circuit is similar, in that, they both recite the same function – erasing and verifying.  Therefore, coverage has already been given.
For similar reasons, claims 2, 4, 10, 11 and 13 are rejected over claims 1 and 9 of patent ‘380.

	

Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemink et al. [US Patent Application # 20080013360].
With respect to claim 1, Hemink et al. disclose a memory device [figs. 5, 15, 19, and par. 0117], comprising: a memory string [NAND string – fig. 5] comprising a top select gate [SGD], word lines [WL’s], a bottom select gate [SGS], and a P-well [par. 0117]; and a control circuit [315] coupled to the memory string and configured to, in an erasing operation: apply an erasing voltage to the P-well [V.sub.erase – par. 0117]; apply a verifying voltage to a selected word line of the word lines [458 or 606 – figs. 15 and 19, respectively] after applying the erasing voltage to the P-well [456 or 604 – figs. 15 and 19, respectively]; and apply a first turn-on voltage to the bottom select gate [620], starting after applying the erasing voltage to the P-well and before applying the verifying voltage to the selected word line [620 is within the loop incrementing step 616 – which has erasing step prior to 620; while 620 is done after verify step 606 within the loop].
With respect to claim 4, Hemink et al. disclose the bottom select gate is turned on by the first turn-on voltage.  See fig. 19 – step 620.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hemink et al. [US Patent Application # 20080013360].
With respect to claim 10, Hemink et al. disclose a method for operating a memory device [figs. 5, 15, 19, and par. 0117] comprising a memory string [NAND string – fig. 5], the memory string comprising a top select gate [SGD], word lines [WL’s], a bottom select gate [SGS], and a P-well [par. 0117], the method comprising: applying an erasing voltage to the P-well [V.sub.erase – par. 0117]; applying a verifying voltage to a selected word line of the word lines [458 or 606 – figs. 15 and 19, respectively] after applying the erasing voltage to the P-well [456 or 604 – figs. 15 and 19, respectively]; and applying a first turn-on voltage to the bottom select gate [620], starting after applying the erasing voltage to the P-well and before applying the verifying voltage to the selected word line [620 is within the loop incrementing step 616 – which has erasing step prior to 620; while 620 is done after verify step 606 within the loop].

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claim 3. The memory device of claim 1, wherein the control circuit is further configured to: float the bottom select gate before applying the first turn-on voltage to the bottom select gate; and apply the first turn-on voltage to the bottom select gate, starting when a floating voltage on the bottom select gate drops to the first turn-on voltage.
-with respect to claim 5, the control circuit is further configured to apply the first turn-on voltage to the bottom select gate, starting before a voltage on the P-well drops from the erasing voltage to zero.
- with respect to claim 6, the first turn-on voltage is higher than the verifying voltage.
-with respect to claim 7, the first turn-on voltage is 6.5 V.
-with respect to claim 8, the control circuit is further configured to ground the selected word line when applying the erasing voltage to the P-well.
-with respect to claim 12, floating the bottom select gate before applying the first turn-on voltage to the bottom select gate; and applying the first turn-on voltage to the bottom select gate, starting when a floating voltage on the bottom select gate drops to the first turn-on voltage.
-with respect to claim 14, further comprising applying the first turn-on voltage to the bottom select gate, starting before a voltage on the P-well drops from the erasing voltage to zero.
-with respect to claim 15, the first turn-on voltage is higher than the verifying voltage.
-with respect to claim 16, the first turn-on voltage is 6.5 V.
-with respect to claim 17, grounding the selected word line when applying the erasing voltage to the P-well.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 27, 2022